Citation Nr: 1416099	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and son-in-law




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 until January 1954 and was the awarded the Purple Heart medal for injuries sustained in Korea.  He died in August 2009, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.

In July 2013, the Board remanded this case for further development to include a competent medical opinion regarding the impact of the Veteran's service-connected disabilities on his cause of death.  Such an opinion was promulgated in October 2013, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the Board's remand appears to be substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of this appeal have been completed.

2.  The Veteran died in August 2009.  His certificate of death lists his immediate cause of death as chronic obstructive pulmonary disease (COPD).  Other significant conditions identified as contributing to death but not resulting in the underlying cause given was depression due to combat duties.  No autopsy was performed.

3.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD); fracture of the left tibia with limitation of motion of the left knee, retained metallic bodies, flat foot, and post-operative scar; osteomyelitis, left tibia; low back strain; right hip tendonitis; right sacroiliac region; and tonsillitis.

4.  The Veteran's service-connected disabilities, to include his PTSD, did not cause or materially contribute to his cause of death, nor is the cause of his death otherwise related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Further, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Appellant was sent notification via an October 2009 letter, which is clearly prior to the March 2010 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Appellant of what was necessary to substantiate a cause of death claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine effective dates.  In addition, this letter did identify the Veteran's service-connected disabilities as required by Hupp, supra. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her cause of death claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of this claim, to include at the August 2012 Board hearing.  Nothing indicates the Appellant has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which demonstrates the Veteran's service-connected disabilities caused or materially contributed to his death.

With respect to the aforementioned August 2012 hearing, the Board acknowledges that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ who conducted the August 2012 hearing accurately noted the current appellate issue, and asked questions to clarify the Appellant's contentions.  Moreover, the testimony of the Appellant, as well as other statements by and on her behalf, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied. 

The Board further notes that VA medical opinions were promulgated in July 2011 and October 2013 which addressed the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA medical opinions.  Although the Appellant criticized the adequacy of the July 2011 opinions, these criticisms were addressed by the more recent October 2013 opinion.  No prejudice has otherwise been identified regarding these opinions.  Accordingly, the Board finds that this evidence is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

The Veteran died in August 2009.  His certificate of death lists his immediate cause of death as COPD.  Other significant conditions identified as contributing to death but not resulting in the underlying cause given was depression due to combat duties.  No autopsy was performed.

At the time of his death, the Veteran was service-connected for PTSD; fracture of the left tibia with limitation of motion of the left knee, retained metallic bodies, flat foot, and post-operative scar; osteomyelitis, left tibia; low back strain; right hip tendonitis; right sacroiliac region; and tonsillitis.  The Veteran was not service-connected for COPD which was identified as his immediate cause of death.  Further, there was no indication of COPD in his service treatment records, nor does the Appellant contend this disability was incurred in or otherwise the result of the Veteran's active service.  Rather, she contends that his service-connected disabilities materially contributed to his death.  

The Appellant has contended that the Veteran was depressed and had lost the will to live, the motivation, the desire to remain mobile, to help combat his COPD.  She also contended that his service-connected disabilities prevented him from being mobile as he needed to be in order to cope with his PTSD.  She indicated that he was wheelchair bound due to his service-connected disabilities.  Moreover, the Appellant, her daughter, and son-in-law, all provided testimony regarding the Veteran's overall medical condition to the period prior to his death.  They explained "by the time he got . . . in the wheelchair, . . . it was over for him . . . mentally."  The witnesses essentially testified that the Veteran's service-connected injuries prevented him from exercising, which exasperated his respiratory condition.  Additionally, the Veteran's step-son also submitted a statement indicating that the Veteran said that he (the Veteran) would rather die than continue with the daily embarrassments resulting from his inability to attend to his basic needs.

The Board observes that the Appellant, her daughter, son-in-law, and the Veteran's step-son are competent to describe the Veteran's visible symptomatology.  However, the matter of whether his service-connected disabilities were of such severity so as to impact his will to live, and his overall physical mobility, to the point it caused or materially contributed to his death involves complex medical issues.  Therefore, the Board finds that competent medical evidence is required to resolve this case.  Here, nothing on file shows that the Appellant, her daughter, her son-in-law, or the Veteran's step-son has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As discussed in greater detail below, there is competent medical evidence which addresses the etiology of the Veteran's cause of death.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board reiterates that the Veteran's death certificate identified depression due to combat duties as a significant condition contributing to death but not resulting in the underlying cause given.  Further, when this case was adjudicated below it was conceded that the purported depression due to combat duties was analogous to the Veteran's service-connected PTSD, and would be treated as the same disability for the purpose of adjudicating the cause of death claim.  The person who completed the death certificate is identified as a physician, and the Board finds no evidence to question his qualifications to render such a competent medical finding.  Nevertheless, it is not clear from the record to what extent this physician was familiar with the Veteran's medical history.  Moreover, no rationale is provided as to what extent the depression contributed to the Veteran's death.  As such, it is not clear from the death certificate whether the depression materially contributed to the Veteran's death to the extent necessary to establish service connection for cause of death pursuant to 38 C.F.R. § 3.312(c)(1).

The Board acknowledges that the death certificate does provide some supporting evidence for the Appellant's contentions.  Other supporting evidence includes an April 2004 statement in which the Veteran stated that exercise was needed badly but that he was unable to walk more than a few steps without extreme pain in the right hip due to service-connected problems.  As early as 2004, VA treatment records reflect that the Veteran was counseled on the role of exercise, but it was noted that he had a history of dyspnea on exertion and poor effort tolerance due to, in part, hip pain.  In a 2005 consultation for a wheelchair, it was noted that, in addition to respiratory problems, the Veteran could not stand very long secondary to pain in his hips/knees; thus, it was concluded that the Veteran would benefit from a scooter to aid with mobility "secondary to medical conditions."  In September 2005, he was again advised to eat less and exercise more.  In July 2006, it was noted that the Veteran had trouble getting out of the recliner because of leg pain and breathing difficulty.  In addition, a June 2005 VA treatment note indicates that the Veteran complained that he did not get much out of life due to health problems; and a September 2006 VA examiner stated that the Veteran's PTSD symptoms were related to changes in functional status and quality of life.

The evidence against the claims includes a July 2011 VA examiner who opined that it was "less likely as not" that the Veteran's death was caused or a result of his service-connected PTSD and that there was "no evidence" suggesting that PTSD or any other service-connected leg injuries caused the Veteran to give up hope of recovery.  Further, the examiner noted that depression due to combat duties had been mentioned by the death certificate's certifying doctor as "other condition contributing to but not resulting in death" but stated that there was no evidence in the records that service-connected PTSD caused or contributed to the progression of COPD.  However, the Board previously found this opinion to be inadequate as part of the July 2013 remand because it did not appear to take into account the supporting lay evidence to include the testimony at the August 2012 hearing.  The Board also found that this opinion did not address the issue of secondary service connection, to include whether the Veteran's service-connected disabilities caused or aggravated the COPD beyond its natural progression.

The subsequent October 2013 VA medical examiner's opinion stated that after carefully reviewing the claims file, including but not limited to VA progress notes dated June 2005, September 2006, statements rendered by family members, psychiatrist notes, in-patient notes, outpatients visits at VA, in-home hospice notes, and relevant diagnostic testing notes; he concluded that the Veteran unfortunately suffered from several medical problems besides COPD and service-connected conditions.  These included aortic stenosis, lung cancer status-post pneumonectomy and residual complications like esophageal strictures.  Heavy smoking for several years as well as drinking had adversely affected the Veteran's health.  

The VA examiner acknowledged that mental health diagnosis, such as PTSD, do play a role in the general well-being and recovery.  However, as per a May 2005 VA psychiatric note, the Veteran's PTSD was well controlled he was being evaluated for depression.  He had not required any treatment for a mental health condition in the past, and admitted to still grieving over the brutal murder of a daughter 3 years earlier.  Also, there was no suicidal or homicidal thoughts at that time.

The VA examiner stated that the statement "he did not get much of life because of health conditions" noted on the June 2005 visit was referring to all "health conditions" not exclusively service-connected conditions.  On the subsequent behavior medicine note dated July 2005 for follow-up medicine check, the Veteran responded "I can't see any change except that I sleep all day now, I am sleeping my life away but if I am awake I am worrying about something that is going on in one of our kids life."  Similarly, the statement in the September 2006 note referred to an appropriate state, i.e., "patients dysthymic disorder is characteristic of his PTSD and that veterans PTSD symptoms are related to changes in functional status and quality of life;" but that diagnosis did not directly or indirectly cause his death.  The VA examiner further noted that statements by family members reflect symptoms of depression due to multiple medical problems and not exclusively PTSD or service-connected conditions.  The examiner emphasized there was no mention of nightmares, startled easily, flashbacks, concrete suicidal ideations or gestures.  The VA examiner also emphasized that the Veteran was hospitalized from January to March 2009 for worsening COPD, pneumonia and respiratory failure requiring mechanical ventilation.  Although the Veteran recovered from that acute episode, he sustained a cerebrovascular event with questionable seizures that affected his mental status adversely.  He was discharged with in-house hospice care for comfort measures.

The VA examiner did acknowledge that, physical limitations secondary to service-connected conditions - mainly lower leg condition, back strain - did make it very difficult to participate in exercise, particularly lower body exercises.  Nonetheless, the Veteran could still participate in upper body exercises.  The examiner stated that decreased physical activity in general lowered metabolism contributing further to obesity, but that eating right food and appropriate portions were more important than exercise.  However, if one was limited to a wheelchair they would become dependent on others and have limited food choices.

Finally, the VA examiner stated that obesity does not cause COPD.  Moreover, smoking was a well-known cause for obesity followed by inhaling irritant fumes and congenital alfa one antitrypsin deficiency; and obesity can affect efforts of ventilation referred to as hypoventilation but not COPD.

Stated another way, it is clear from the October 2013 VA examiner's aforementioned opinion and rationale that while the Veteran's service-connected conditions did affect his overall health, it was not to the extent they could be considered as having actually caused or materially contributed to the cause of the Veteran's death.  Further, while the service-connected conditions could have played a role in the Veteran's obesity, it did not cause the Veteran's COPD or aggravate the COPD (i.e., cause it to increase beyond natural progression).  The Board also notes that the VA examiner found that the Veteran's depression and lack of mobility was due to a combination of all his medical conditions, and not exclusively to his service-connected disabilities.  

The Board notes that the October 2013 VA examiner was familiar with the Veteran's medical history based upon review of his VA claims folder, and made reference to relevant findings therein to include the lay evidence from the Appellant and other family members.  Further, the examiner's opinions were not expressed in equivocal or speculative language.  The examiner also supported the opinions with stated rationale consistent with the Veteran's documented medical history, as well as reference to medical principles.  Moreover, the October 2013 VA examiner's opinion corrected the deficiencies noted in the prior July 2011 VA examiner's opinion, to include consideration of the supporting lay evidence and issue of secondary service connection.  There is no competent medical opinion of record which explicitly refutes the findings of the October 2013 VA examiner.  Therefore, the Board finds this opinion to be persuasive and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's service-connected disabilities, to include his PTSD, caused or materially contributed to his cause of death or that the cause of his death is otherwise related to his military service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

In making this determination, the Board does not wish to convey any lack of sympathy to the Appellant, or make light of the impairment the Veteran experienced as a result of his service-connected disabilities.  Nevertheless, the Board is constrained to follow the specific provisions of law which mandates that a claim must be denied when, as here, the preponderance of the evidence is unfavorable.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


